                 Case 2:21-mc-00015-JCC Document 4 Filed 08/31/21 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ROLAND MA,                                               CASE NO. MC21-0015-JCC
10                             Plaintiff,                     ORDER
11          v.

12   GALLERY BELLTOWN CONDOMINIUM
     ASSOCIATION, et al.,
13
                               Defendants.
14

15
            This matter comes before the Court on Roland Ma’s proposed complaint, declaration, and
16
     application to proceed in forma pauperis (Dkt. No. 3), filed with the Court for screening pursuant
17
     to the Court’s previous vexatious litigant order. (See Dkt. No. 1.) For the reasons described
18
     below, the Court FINDS that Mr. Ma has failed to show cause why the Court should consider his
19
     proposed complaint and DIRECTS the Clerk to terminate Mr. Ma’s application to proceed in
20
     forma pauperis.
21
            While Plaintiff’s factual allegations are not entirely clear, it appears that Mr. Ma seeks to
22
     bring suit against Gallery Belltown Condominium Association and related entities for alleged
23
     acts of housing discrimination. (See generally Dkt. No. 3-1.) Specifically, Mr. Ma seeks to
24
     challenge an ex parte temporary restraining order and preliminary injunction granted by the King
25
     County Superior Court pursuant to Gallery Belltown Condominium’s complaint. (Id.) According
26


     ORDER
     MC21-0015-JCC
     PAGE - 1
               Case 2:21-mc-00015-JCC Document 4 Filed 08/31/21 Page 2 of 3




 1   to his proposed complaint, those orders barred Mr. Ma from occupying a residential unit

 2   controlled by Gallery Belltown until it could complete electrical work to allegedly repair work

 3   previously done or authorized by Mr. Ma. (Id.)

 4           As a threshold matter, once a proposed complaint is filed in forma pauperis, the Court

 5   must dismiss it prior to service if it is frivolous or malicious, fails to state a claim on which relief

 6   may be granted, or seeks monetary relief against a defendant who is immune from such relief. 28

 7   U.S.C. § 1915(e)(2)(B). A complaint is frivolous for section 1915 purposes when there is no

 8   subject matter jurisdiction. See Castillo v. Marshall, 107 F.3d 15, 15 (9th Cir. 1997). The Court
 9   also has an independent obligation to address whether it has subject matter jurisdiction over a
10   lawsuit. See Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1116 (9th Cir. 2004). The Court liberally
11   construes a pro se complaint in the light most favorable to the plaintiff. Erickson v. Pardus, 551
12   U.S. 89, 93 (2007).
13           The Court cannot exercise subject matter jurisdiction over Mr. Ma’s proposed lawsuit.
14   The Supreme Court has identified a strong public policy against federal intervention in pending
15   state judicial proceedings in the absence of extraordinary circumstances. Younger v. Harris, 401
16   U.S. 37, 43–45 (1971); see also Gilbertson v. Albright, 381 F.3d 965, 973 (9th Cir. 2004)
17   “Younger abstention is a jurisprudential doctrine rooted in overlapping principles of equity,
18   comity, and federalism.” San Jose Silicon Valley Chamber of Com. Pol. Action Comm. v. City of

19   San Jose, 546 F.3d 1087, 1091 (9th Cir. 2008). Younger directs federal courts to abstain from

20   exercising jurisdiction over claims for injunctive or declaratory relief that would interfere with

21   certain pending state proceedings. Gilbertson, at 381 F.3d at 968.

22           Specifically, Younger abstention is appropriate when (1) a state court proceeding is

23   ongoing; (2) the proceeding implicates important state interests; (3) the federal plaintiff is not

24   barred from litigating federal issues in the state proceeding; and (4) the federal court action

25   would enjoin the proceeding or have the practical effect of doing so, i.e., would interfere with the

26   state proceeding in a way that Younger disapproves. City of San Jose, 546 F.3d at 1091. Except


     ORDER
     MC21-0015-JCC
     PAGE - 2
               Case 2:21-mc-00015-JCC Document 4 Filed 08/31/21 Page 3 of 3




 1   in the case of “bad faith, harassment, or some other extraordinary circumstance that would make

 2   abstention inappropriate,” district courts must abstain if the elements of the Younger abstention

 3   doctrine are satisfied. Id. at 1092 (quoting Middlesex Cnty. Ethics Comm. v. Garden State Bar

 4   Ass’n, 457 U.S. 423, 435 (1982)).

 5          Younger abstention is warranted in this case. First, Mr. Ma’s proposed claims involve an

 6   ongoing matter currently before the King County Superior Court. Second, that proceeding

 7   involves important state interests. Third, Mr. Ma does not suggest that state court procedures

 8   prevent him from raising his federal challenges in the state proceeding. Fourth, Mr. Ma’s
 9   proposed action in this Court would directly interfere with the state case in a way that Younger
10   abstention counsels against. Younger, 401 U.S. 37, 43–45. Finally, Mr. Ma’s allegations do not
11   give rise to an inference of bad faith, harassment, or any other extraordinary circumstance that
12   would render abstention inappropriate.
13          Accordingly, the Court DECLINES to exercise subject matter jurisdiction over Mr. Ma’s
14   proposed claims and DIRECTS the Clerk to terminate Mr. Ma’s application to proceed in forma
15   pauperis and to send a copy of this order to Mr. Ma.
16          DATED this 31st day of August 2021.




                                                            A
17

18

19
                                                            John C. Coughenour
20                                                          UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26


     ORDER
     MC21-0015-JCC
     PAGE - 3
